DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4-7, 9, 12, 15-17, and 23-26  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kikuchi et al. (US 2003/0080701).

Regarding claim 1,
Kikuchi discloses (Fig. 1):
A system (Fig. 1) comprising: a motor (1);
a motor control circuit (2) coupled to the motor (1) to provide power to the motor (¶0015), the motor control circuit comprising:
a power reference circuit (15) to provide a reference power level (active power command, ¶0030);
a difference circuit (adder that active power command and detected active power value feed into, ¶0030) that produces a difference signal (output from adder into 16) being a difference between the reference power level (Active power command) and a power level applied to the motor (detected active power value, ¶0030); and 
a power control circuit (16, 17, 18)  configured to receive the difference signal (output from adder) and provide a substantially constant power level to the motor so that the motor operates with a substantially constant torque at a substantially constant motor speed (¶0030-¶0031), wherein the constant power level is proportional to the reference power level (active power command, ¶0030-¶0031); and 
a speed feedback loop (11, 12, 13, adder that feeds into 15) comprising a second difference circuit (adder that feeds into 15) that produces a second difference signal being a difference between a reference speed value (angular velocity command) and a measured speed of the motor (estimated 

Regarding claim 4,
Kikuchi discloses (Fig. 1):
wherein the power level (Fig. 1, detected active power value) applied to the motor is calculated by multiplying a voltage (Vd, Vq, ¶0035, EQN 4 and 5) and current (Id, Iq) applied to the motor (1, ¶0035).

Regarding claim 5,
Kikuchi discloses (Fig. 1):
wherein the power level applied to the motor is calculated by multiplying an input voltage to a motor driver circuit (Fig. 1, 7) with an input current to the motor driver circuit (current and voltage are input to 7 from generator 1, ¶0035, Vd, Vq, Id, Iq).

Regarding claim 6,
Kikuchi discloses (Fig. 1):
further comprising a circuit (fig. 1, 6) to measure the voltage applied to the motor (1, ¶0016).

Regarding claim 7,
Kikuchi discloses (Fig. 1):
further comprising a circuit (Fig. 1, 7) to measure the input current applied to the motor (1, ¶0016).


Kikuchi discloses (Fig. 1):
wherein the motor has three phases (3-phases, ¶0017).

Regarding claim 12,
Kikuchi discloses (Fig. 1):
A circuit (fig. 1, all elements) comprising:
a motor driver circuit (2) comprising a plurality of switches (not shown, ¶0032) coupled to provide power to a motor (1, ¶0032); and
a motor control circuit (6-19) comprising:
a power reference circuit (15) to provide a reference power level (active power command, ¶0030);
a difference circuit (adder that active power command and detected active power value feed into, ¶0030) that produces a difference signal (output from adder into 16) being a difference between the reference power level (Active power command) and a power level applied to the motor (detected active power value, ¶0030); and 
a power control circuit (16, 17, 18)  configured to receive the difference signal (output from adder) and control the motor driver circuit to apply a constant power level to the motor so that the motor operates with a substantially constant torque (¶0030-¶0031), wherein the constant power level is proportional to the reference power level (active power command, ¶0030-¶0031); and 
a speed feedback loop (11, 12, 13, adder that feeds into 15) comprising a second difference circuit (adder that feeds into 15) that produces a second difference signal being a difference between a reference speed value (angular velocity command) and a measured speed of the motor (estimated 

Regarding claim 15,
Kikuchi discloses (Fig. 1):
wherein the power level (Fig. 1, detected active power value) applied to the motor is calculated by multiplying a voltage (Vd, Vq, ¶0035, EQN 4 and 5) and current (Id, Iq) applied to the motor (1, ¶0035).

Regarding claim 16,
Kikuchi discloses (Fig. 1):
further comprising a circuit (fig. 1, 6) to measure the voltage applied to the motor (1, ¶0016).

Regarding claim 17,
Kikuchi discloses (Fig. 1):
further comprising a circuit (Fig. 1, 7) to measure the input current applied to the motor (1, ¶0016).

Regarding claim 23,
Kikuchi discloses (Fig. 1):
wherein the power control circuit (Fig. 1, 16, 17, 18) comprises a proportional integral (PI) controller (18, ¶0031).

Regarding claim 24,

wherein the second difference signal (Fig. 1, output from adder input to 15) is used to control the power reference circuit (15) to provide the reference power level (active power command, ¶0030).

Regarding claim 25,
Kikuchi discloses (Fig. 1):
wherein the power control circuit (Fig. 1, 16, 17, 18) comprises a proportional integral (PI) controller (18, ¶0031)

Regarding claim 26,
Kikuchi discloses (Fig. 1):
wherein the second difference signal (Fig. 1, output from adder input to 15) is used to control the power reference circuit (15) to provide the reference power level (active power command, ¶0030).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9, 12, 15-17, and 23-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patterson et al. (US 21007/0182350) – motor controller
Lee et al. (US 2019/0127900) – washing machine controller

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846